  

pPpABOS FAK _AScuMehLIOs FHA od7beh POP YE oPage 1 of 1

Eric M. Crefeman
Direct T 212.269.4358 F 212.409.8385

ECreizman@alllp.com

 

 

|| USDC SDNY OO | |
| DOCUMENT MEMO ENDORSED

| ELECTRONICALLY FILED
| BOC ft: |
| es FILED

adoriiansghqpiceatint eee

 

 

 

4
Fa

he

te,

 

June 9, 2021 Sen kercor

By ECF and Email vibe} 4: 0 hh. . Ou |

The Honorable Lewis A. Kaplan Zo ober | | So b ULRES Oo

: aaa }
United States District Judge Prt2 Ly wd-ve, | 2 Zor / \

United States District Court rT
Southern District of New York kc . +. pel. ae bd ly lee Las
f ’

  

500 Pearl Street
New York, New York 10007

SO ORDERE
Re: United States v. Donald LaGuardia, 19-CR-893 (LAK)

Dear Judge Kaplan:
LEWIS A. KAPLAN, A
On behalf of Donald LaGuardia, I write to respectfully request a further adjournment of L y / ? /

 

his sentencing hearing, which is scheduled for June 22, 2021. For the reasons set forth below, I
intend to seek a three-month adjournment of Mr. LaGuardia’s sentencing hearing, which the
government opposes, in part because it has insufficient information to evaluate and take a
position with respect to that request. I understand and appreciate the government’s position in
that regard, and believe that both the Court and the government would benefit from more
detailed information supporting our request for a three-month adjournment. Nevertheless, given
that Mr. LaGuardia’s sentencing hearing is scheduled to take place less than two weeks from
today, I respectfully request a four-week adjournment of Mr. LaGuardia’s sentencing hearing to
July 20, 2021 or a date thereafter convenient to the Court.!. The government does not oppose
that request.

 

A four-week adjournment will enable both the government and the Court to receive
additional information relevant to my request for a lengthier adjournment. Furthermore,

 

' Tam unavailable to appear on July 22, 2021 because of a sentencing hearing for a client
scheduled for that morning in the United States District Court for the District of New Jersey in
its courthouse located in Trenton.

ARMSTRONG TEASDALE LLP 919 THIRG AVENUE, 377" FLOOR, NEW YORK, NY 10022-3908 7 212.209.4400
ArmstrongTeasdale.com
